Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processor system configured to…”, “the platform management controller is adapted to…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, 13, 14 and 19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Harland et al. (Harland) (US 10430225 B1).
As to claim 1, Harland teaches an integrated circuit [col. 10, lines 11-14: “various components and modules of…server 200 described above may be implemented as discrete components, as a System-on-Chip (SoC)…”], comprising: 
a processor system configured to execute program code [col. 6, lines 33-36: “processor 220 may include multiple processors or processing cores, wherein each processing core may be configured to execute instructions independent of other processing cores.”]; 
a programmable logic [platform controller  260]; and 
a platform management controller [BMC 240] coupled to the processor system and the programmable logic [FIG. 2: BMC is connected to processor(s) 220 and platform controller 260]; 
wherein the platform management controller [BMC 240] is adapted to configure and control the processor system and the programmable logic independently [col. 7, lines 10-11: “BMC 240 may provide management and monitoring capabilities independently of processor(s) 220…”] [col. 8, lines 2-5: “platform controller 260 may 
As to claim 10, Harland teaches wherein the platform management controller comprises a debug interface that is accessible from external to the integrated circuit and that is accessible independently of the processor system and the programmable logic [col. 7, lines 29-35: “BMC 240 may also take some corrective actions including, for example, performing recovery procedures such as resetting or rebooting sever 200 to get a hung operating system running again or power down server 200 if necessary, from a remote console through a network interface 250.”].
As to claim 11, Harland teaches wherein: the platform management controller comprises an error management interface configured to receive error notifications from the processor system and the programmable logic; and the error management interface is configured to perform at least one of generating a signal that is output from the integrated circuit and that indicates a detected error or generating an interrupt to a processor within the platform management controller [col. 7, lines 39-49: “processor(s) 220 may also implement a hardware-based management mechanism, and can interface with BMC 240 to perform the aforementioned roles of system administrators. For example, processor(s) 220 may issue a request to BMC 240 to provide hardware and/or software status information, perform various kinds of diagnostics based on the status information to identify a hardware and/or software issue (e.g., hanging, bandwitdth bottleneck, etc.) and provide solutions (e.g., in the form of configuration, reset commands, etc.) to resolve the identified hardware and/or software issue.”].
As to claim 13, Harland teaches wherein the platform management controller is configured to detect a temperature out of range event or a voltage out of range event for the integrated circuit [col. 7, lines 23-25: “In some embodiments, system administrators may use BMC 240 to monitor status of server 200, including physical parameter information such as temperatures, voltages…”].
As to claim 14, Harland teaches wherein the platform management controller is configured to erase the integrated circuit in response to detecting the temperature out of range event or the voltage out of range event [col. 7, lines 29-35: “BMC 240 may also take some corrective actions including, for example, performing recovery procedures such as resetting or rebooting sever 200 to get a hung operating system running again or power down server 200 if necessary”].
As to claim 19, it relates to method claim comprising the similar subject matters claimed in claim 1. Therefore, it is rejected under the same reasons applied to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harland et al. (Harland) (US 10430225 B1), in view of Areno et al. (hereinafter Areno) (US 20190311126 A1).
As to claim 2, Harland does not teaches wherein the platform management controller comprises: a dedicated read-only memory; a first processor dedicated to executing first instructions stored in the dedicated read-only memory; a dedicated random access memory; and a second processor dedicated to executing second instructions stored in the dedicated random access memory. 
Areno teaches hardware root-of trust device comprising a dedicated read-only memory [BootROM 114]; a first processor [processor 112] dedicated to executing first instructions stored in the dedicated read-only memory [0035: “the BootROM 114 can be a place where the HRoT device 110 loads and execute secure boot codes that initialize a secure booting procedure of the HRoT device 110.”]; a dedicated random access memory [RAM 120]; and a second processor [TPM 122] dedicated to executing second instructions stored in the dedicated random access memory. 
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of deploying redundant processor as suggested in Areno into Harland. One having ordinary skill in the art would have been motivated to make such modification to mitigate the possibility of lost or outdated data.
As to claim 3, Areno teaches wherein each of the first processor and the second processor is implemented with redundancy [FIG. 1: TPM 122 and processor 112].
As to claim 4, Areno teaches wherein the first processor executes the first instructions from the dedicated read-only memory to perform a first stage of a boot process that obtains and authenticates the second instructions from an external source [0035: ““the BootROM 114 can be a place where the HRoT device 110 loads and execute secure boot codes that initialize a secure booting procedure of the HRoT device 110.”] and stores the second instructions in the dedicated random access memory for execution by the second processor.
As to claim 5, Areno teaches wherein the first processor establishes the platform management controller as a Root-of-Trust for the integrated circuit [0011: “ security system 100 may include a hardware Root of Trust (HRoT) device 110”].
As to claim 20, it relates to method claim comprising the similar subject matters claimed on claims 2 and 4. Therefore, it is rejected under the same reasons applied to claims 2 and 4.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harland et al. (Harland) (US 10430225 B1) in view of Zhao et al. (hereinafter Zhao) (US 2019001228 A1).
As to claim 6-8, Harlan does not teach wherein the platform management controller is powered independently of the processor system and the programmable logic, wherein the processor system is powered independently of the programmable logic, and wherein the platform management controller is configured to power down the processor system and the programmable logic independently of one another and to 
Zhao teaches power supply circuit independently controlling power supply to each components in the circuit [FIG. 7].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of independently powering electronic components as suggested in Zhao into Harland. By incorporating Zhao’s teaching would increase the flexibility of controlling in the teaching of Harland.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harland et al. (Harland) (US 10430225 B1) in view of Peterson et al. (hereinafter Peterson) (US 20150082063 A1).
As to claim 9, Harland does not teach wherein: the platform management controller comprises an interface and circuitry configured to detect a wake signal received via the interface; and wherein the platform management controller, in response to the wake signal, powers up a power domain of the integrated circuit that was previously powered down.
Peterson teaches BMC powers up device in response to detection of wake up signal [0069: “the BMC may power down until a wake on LAN signal (e.g., energy signal, packet, etc.) is detected on the management port or, for example, the server is powered back on (e.g., a power reset, etc.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of powering device back on in response to wake-up signal as suggested in .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harland et al. (Harland) (US 10430225 B1) in view of Cho et al. (hereinafter Cho) (US 20200134185 A1).
As to claim 18, Harland does not teach wherein the platform management controller is configured to detect tamper events occurring in the integrated circuit and, in response, initiating a lock-down state.
Cho teaches that a BMC initiates lock-down state in response to detection of tamper event [0048: “BMC firmware 252 may perform two layers of symmetric and asymmetric signature verification to ensure that customer boot block 255 of customer firmware image 232 is authorized…When HRK has 256 has been verified, BMC firmware 252 may hardware lock…”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of initiating lock-down in response to detection of tampering event as suggested in Cho into Harland. By incorporating Cho’s teaching would increase the security of the device in the teaching of Harland.

Allowable Subject Matter
Claims 12, 15, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schultz et al., US 20210081215 A1.
Jreij et al., US 20170104770 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUXING CHEN/Primary Examiner, Art Unit 2187